                                        _____________________________
Case 2:18-cv-16510-CCC-JBC Document 7 Filed 03/01/19 Page 1 of 1 PageID: 86




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY



MALIBU MEDIA, LLC,
                                                Case No. 2:18-cv-16510-CCC-JBC
                   Plaintiff,

V.


JOHN DOE subscriber             assigned   IP
address 173.63.24.67,

                   Defendant.


 ORDER ON PLAINTIFF’S FIRST MOTION FOR EXTENSION OF TIME
 WITHIN WHICH IT HAS TO EFFECTUATE SERVICE ON JOHN DOE
                        DEFENDANT

      THIS CAUSE came before the Court upon Plaintiff’s First Motion for

Extension of Time Within Which it Has to Serve John Doe Defendant with a

Summons and Amended Complaint (the “Motion”), and the Court being duly

advised in the premises does hereby:

      ORDER AND ADJUDGE: Plaintiffs Motion is granted.              Plaintiff shall

have until April 12, 2019, to effectuate service of a summons and Amended

Complaint upon John Doe Defendant.

      SOORDEREDthis’dayof_                                 ,2019.



                                  By:
                                        INUEI1STESDffl€IHJI4DGE
                                           I
